     Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 1 of 11 PageID #: 160



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


UNITED STATES OF AMERICA

v.                                      CRIMINAL CASE NO. 1:19-00308-001

JAN RUCKER


                        MEMORANDUM OPINION AND ORDER

       Before the court is the motion of defendant Jan Rucker to

suppress all evidence seized from his vehicle pursuant to the

search warrant granted and executed on August 30, 2019.               (ECF

No. 37.)     The motion has been fully briefed, and the court held

a hearing on August 17, 2020.          At the conclusion of the hearing,

the court DENIED defendant’s motion, and briefly gave its

reasons for so doing on the record.           The court gives its reasons

for denying the motion in full as follows.

I.     Background 1

       Investigators with the Southern Regional Drug and Violent

Crimes Task Force (“Task Force”) began an investigation of a




1 This background is based upon facts stated in defendant’s
brief, (ECF No. 37), the government’s response, (ECF No. 38),
the search warrant and the affidavit to the search warrant, (ECF
No. 39), and the testimony at the pretrial motions hearing by
Special DEA Agent Benjamin S. Henrich and by West Virginia
Mercer County Sheriff’s Deputy Matthew Hatfield. The court
found Special Agent Henrich and Deputy Hatfield completely
truthful and believable, and fully credited each of their
testimonies.
    Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 2 of 11 PageID #: 161



drug trafficking organization (“DTO”) headed by James Walker and

others, responsible for distributing controlled substances.               In

furtherance of this investigation, DEA agents sought

authorization to intercept wire communications of targets

involved in the DTO.       On or about August 5, 2019, United States

District Judge Irene C. Berger signed an order authorizing the

interception of wire communications of two separate phones being

utilized by members of the Walker DTO.           One such phone was used

by Keith Blakely, who was a member of the DTO and was charged as

a result of this investigation through a separate indictment.

      On August 30, 2019, Task Force agents were intercepting and

monitoring calls made to and from the phone utilized by Blakely.

During the monitoring, agents intercepted a caller (later

identified as defendant Rucker) who was attempting to make a

purchase of a large quantity of schedule II pills.             Blakely and

the then-unidentified caller made several calls throughout the

early morning hours of August 30, discussing the price and

quantity of the drug transaction and scheduling a meeting time

and place. 2


2 At the hearing, Special DEA Agent Benjamin S. Henrich testified
that on August 30, 2019, Blakely communicated about likely drug
transactions with three people. He explained that two of the
three persons communicating with Blakely that day did so on
devices already known to law enforcement, and the investigative
team knew their identities and recognized them when they met
with Blakely that day. The third person was then-unidentified
to law enforcement, and turned out to be the defendant. Based
                                       2
  Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 3 of 11 PageID #: 162



     Based on the substance of the intercepted calls, case

agents set up surveillance at the location being discussed

between Blakely and then-unidentified caller.          In the

intercepted calls, at approximately 11:30 a.m. on August 30,

2019, Blakely advised the then-unidentified caller to “Pull up

on Wash. Pull up on Wash and um, pull up in the back and just,

um come across.”    The then-unidentified caller replied,

“Alright, I got you.”

     At approximately 12:40 p.m. on August 30, 2019, agents

observed a Ford F-150 driven by defendant arrive at Belcher’s

Mobile Home Park near 851 Washington Avenue, Princeton, West

Virginia.   Defendant “pulled up in the back” of the trailer park

and parked his truck on Hall Court.        Special DEA Agent Henrich

testified that Hall Court is reasonably understood to be the

area in the back of the trailer park.        After parking, defendant

got out of his truck, walked approximately fifty yards, and

entered a trailer marked “The Office.”         Case agents previously

observed Blakely arrive at the same location and enter the same

trailer prior to defendant’s arrival.        Agents knew of Blakely’s

involvement in the DTO from previous interceptions of wire

communications and controlled drug buys.



on this testimony, which the court found fully credible, the
court finds there is no reasonable probability that defendant
was confused with the two other persons communicating and
meeting with Blakely about likely drug transactions that day.
                                     3
  Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 4 of 11 PageID #: 163



     Defendant left the trailer after meeting with Blakely for a

short time and returned to his truck.        Agents observed defendant

sitting in his truck a few minutes before he left the area.

Defendant was not observed meeting with anyone else at this

time.   After leaving the meeting with Blakely, given Blakely’s

known business as a drug dealer and based upon the substance of

the intercepted calls between Blakely and the then-unidentified

caller, it was the belief of the agents that defendant was the

unidentified caller and defendant had just participated in a

drug transaction.

     A member of the Mercer County Sheriff’s Department, Deputy

Matthew Hatfield, was directed by a Task Force agent to follow

and conduct a stop on the defendant.        Deputy Hatfield, whose

testimony the court finds fully credible, testified that he

pulled behind defendant’s truck and was driving “fairly close”

behind defendant when he observed defendant fail to give a

proper turn signal.     Deputy Hatfield then conducted a traffic

stop on defendant’s truck for the observed vehicle code

violation.   After the stop, defendant was detained for

approximately ten minutes before he was taken to the police

station.   At some point soon thereafter, a drug dog arrived at

the scene where defendant’s truck remained, and the drug dog

alerted to presence of an odor of a controlled substance.

During this same time period, case agents called the phone

                                     4
  Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 5 of 11 PageID #: 164



number of the then-unidentified phone that was intercepted

communicating with Blakely that morning, and a phone inside

defendant’s truck rang.

     Before searching defendant’s truck, the agents applied for

a search warrant for the truck.       United States Magistrate Judge

Dwane L. Tinsley reviewed the affidavit and application for

search warrant and found that probable cause existed to search

defendant’s truck.    Upon execution of the search warrant, agents

found two firearms, 507 hydromorphone pills, six suboxone

strips, and $1,543 in cash.

     Defendant moved to suppress the evidence found pursuant to

the search warrant on two grounds.        First, defendant argued that

officers did not have reasonable suspicion to stop his vehicle

on August 30, 2019, and thus the stop was unlawful.           He

contended that the officers had no way of knowing that he was

the person on the phone communicating with Blakely.           Defendant

also explained that while police officers said they pulled

defendant over because he failed to properly use his turn

signal, failure to signal alone is not sufficient to warrant a

traffic stop under West Virginia law.        Second, defendant argued

that because the stop was unlawful, the evidence gained from the

stop that was used as the basis for the search warrant

(defendant’s cell phone ring inside his car and the drug dog’s

alerting to the presence of narcotics) was impermissible.            Then,

                                     5
  Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 6 of 11 PageID #: 165



after excluding this impermissible evidence, defendant argued

that the search warrant is not based upon probable cause and

thus the evidence gained pursuant to that search warrant should

be suppressed.

II.   Analysis

      A. The Traffic Stop

      There are two alternative grounds that would support a

finding that officers conducted a valid traffic stop on

defendant.   The first ground is if the traffic stop for failure

to signal was a valid traffic stop under West Virginia law.             The

second ground is if, when the officers conducted the traffic

stop, the officers possessed reasonable suspicion that defendant

had engaged in criminal activity.

      On the first ground, under West Virginia law, “failure to

signal alone is not sufficient to warrant a traffic stop;

rather, traffic must also be affected by the movement of the

motorist's vehicle.”     Teas v. McCallen, 2013 WL 2422783, at *10

(N.D.W. Va. June 3, 2013) (citing Clower v. West Virginia Dept.

of Motor Veh., 678 S.E.2d 41 (W. Va. 2009)).          Here, Deputy

Hatfield testified that he was following “fairly close” behind

defendant when defendant failed to signal before turning.

However, he also testified that the light was green and

defendant was in a right turn lane before turning, and he did

not testify that his driving or other traffic was affected by

                                     6
  Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 7 of 11 PageID #: 166



defendant’s failure to signal.       Thus, there is insufficient

evidence in the record that leads to a finding that traffic was

affected.   Compare with United States v. Starling, 2011 WL

5445351, at *7 (N.D.W. Va. Nov. 9, 2011) (finding the stop

lawful because “Patrolman Chrisman testified that he had been

affected by the defendant's failure to signal . . . because he

had to apply his brakes when the defendant made the turn without

any notice”); Teas, 2013 WL 2422783, at *10 (finding the stop

lawful because the officers detailed in their criminal complaint

that traffic was affected by the failure to signal).           Thus, the

court found that the traffic stop in this case may not lawfully

be based upon Deputy Hatfield’s observation that defendant

failed to signal before turning.

     However, on the second ground, the court found that

reasonable suspicion to conduct the traffic stop upon defendant

exists separate and apart from his failure to signal.            The

Fourth Circuit employs an objective test for assessing whether a

vehicle stop for a minor traffic violation is pretextual.              See

United States v. Kellam, 568 F.3d 125, 136 (4th Cir. 2009).

“Under this test, ‘if an officer has probable cause or a

reasonable suspicion to stop a vehicle, there is no intrusion

upon the Fourth Amendment.      That is so regardless of the fact

that the officer would not have made the stop but for some hunch

or inarticulable suspicion of other criminal activity.’”            Id.

                                     7
    Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 8 of 11 PageID #: 167



(quoting United States v. Hassan El, 5 F.3d 726, 730 (4th Cir.

1993)).    “In order to demonstrate reasonable suspicion, a police

officer must offer ‘specific and articulable facts’ that

demonstrate at least ‘a minimal level of objective

justification’ for the belief that criminal activity is afoot.”

United States v. Branch, 537 F.3d 328, 337 (4th Cir. 2008)

(quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)).

      Here, Deputy Hatfield had reasonable suspicion that

defendant was engaged in criminal activity based upon specific

and articulable facts. 3      In the intercepted calls, Blakely

advised the then-unidentified caller to “Pull up on Wash. Pull

up on Wash and um, pull up in the back and just, um come

across.”    Based upon Special DEA Agent Henrich’s testimony

explaining the meaning of “Wash.” and how parking in Hall Court

comports with “pull[ing] up in the back,” defendant’s conduct is

consistent with these instructions.          Soon after the directions



3
 Deputy Hatfield testified that he does not remember whether the
Task Force agent fully explained to him the information that the
Task Force agents had gathered from the intercepted phone
messages and physical surveillance of defendant. Thus, it is
unclear whether Deputy Hatfield personally had the knowledge
base to generate reasonable suspicion of defendant’s drug
trafficking criminal activity. Regardless, through the
collective knowledge doctrine, the Task Force agent’s knowledge
may be imputed to Deputy Hatfield in this case. See United
States v. Massenburg, 654 F.3d 480, 494 (4th Cir. 2011) (“[T]he
collective-knowledge doctrine simply directs us to substitute
the knowledge of the instructing officer or officers for the
knowledge of the acting officer.”).
                                       8
  Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 9 of 11 PageID #: 168



were given, officers observed a Ford F-150 being driven by

defendant arrive at the trailer park near Washington Avenue.

Defendant “pulled up in back” and parked his truck on Hall

Court.   He then got out of his truck, walked approximately fifty

yards across the trailer park, and entered a trailer marked “The

Office.”   Case agents had previously observed Blakely arrive at

the same location and enter the same trailer prior to

defendant’s arrival.

     Based on these specific and articulable facts, Task Force

agents had just observed what they believed to be a drug

transaction between defendant and Blakely.         Task Force agents

witnessed a physical meeting between defendant and Blakely, a

known drug dealer, and observed that defendant’s course of

conduct was consistent with the substance of the intercepted

conversations between Blakely and the then-unidentified caller.

Based upon these facts, officers had reasonable grounds to

believe that a drug transaction had occurred and that defendant

was the other person involved in the phone conversations with

Blakely facilitating this drug transaction.

     In conclusion, the physical observations of defendant’s

meeting with Blakely and the substance of the intercepted

conversations between Blakely and defendant serve as articulable

facts creating reasonable suspicion that defendant had just

engaged in a drug transaction.       Therefore, the traffic stop

                                     9
  Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 10 of 11 PageID #: 169



effectuated on defendant was based upon reasonable suspicion

that a crime had been committed, and the stop did not violate

the Fourth Amendment.      For these reasons, the court concluded

that the evidence gathered pursuant to this traffic stop should

not be suppressed.

     B. The Search Warrant

     Once the traffic stop had been found to not violate the

Fourth Amendment, it is clear that the search warrant issued by

Magistrate Judge Tinsley is valid under the Fourth Amendment.

The search warrant is based on probable cause:           both the drug

dog’s alerting to the presence of narcotics in the vehicle and

the confirmation that it was defendant who was the other party

in the phone conversations with Blakely create probable cause

that a drug trafficking crime had occurred.          See United States

v. Green, 740 F.3d 275, 282 (4th Cir. 2014) (“Probable cause to

conduct a search based on a drug-detection dog's alert exists

when the totality of the circumstances, ‘viewed through the lens

of common sense, would make a reasonably prudent person think

that a search would reveal contraband or evidence of a crime’”)

(quoting Fla. v. Harris, 568 U.S. 237, 248 (2013)).

     Furthermore, review of the probable cause determination by

the judicial officer is to be shown “great deference.”            United

States v. Blackwood, 913 F.2d 139, 142 (4th Cir. 1990).            “[T]he

task of a reviewing court is not to conduct a de novo

                                     10
  Case 1:19-cr-00308 Document 44 Filed 08/18/20 Page 11 of 11 PageID #: 170



determination of probable cause, but only to determine whether

there is substantial evidence in the record supporting the

magistrate’s decision to issue the warrant.”               Massachusetts v.

Upton, 466 U.S. 727, 728 (1984).          Here, it is evident that

substantial evidence exists supporting Magistrate Judge

Tinsley’s finding of probable cause.           Therefore, the court

concluded that the evidence gathered pursuant to the search

warrant should not be suppressed.

III. Conclusion

     The initial traffic stop upon defendant was lawful because

it was conducted based upon reasonable suspicion, and the search

warrant was lawful because it was based upon probable cause.

For the foregoing reasons, the evidence recovered pursuant to

the search warrant should not be suppressed, and defendant’s

motion to suppress, (ECF No. 37), is DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, the United States

Marshal for the Southern District of West Virginia, and the

Probation Office of this court.

     IT IS SO ORDERED this 18th day of August, 2019.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge



                                     11
